[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
JUDGMENT
This action, by Writ and Complaint, claiming money damages CT Page 3672 under Section 13a-144 of the Connecticut General Statutes, brought on behalf of Alan Amore and Ellen Amore against Emil Frankl, Commissioner of the Department of Transportation of the State of Connecticut, came to this Court on April 9, 1991, and thence to later dates when the parties appeared and were at issue, as on file.
Defendant Commissioner filed a Motion to Dismiss, claiming that this Court lacked jurisdiction over the subject matter. Both parties filed memoranda in support of their legal positions.
The Court, having heard the parties, found for the defendant by way of Memorandum of Decision on Motion to Dismiss dated September 16, 1991. The Court entered judgment, dismissing the action, on September 16, 1991.
Plaintiffs appealed to the Appellate Court and filed a Motion to Re-Open Judgment and a Motion to Re-Argue, which Motions were not heard by the Court, in light of the appeal to the Appellate Court.
Whereupon it was adjudged that judgment of dismissal be entered in favor of defendant, this Court lacking jurisdiction over the subject matter.
BY THE CLERK MARGARET R. GEORGE ASSISTANT CLERK